—In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated September 15, 1998, which granted the plaintiffs motion to reargue its previous cross motion for summary judgment dismissing the defendant’s counterclaim and, upon reargument, granted the cross motion and dismissed the counterclaim.
Ordered that the order is affirmed, with costs.
The defendant’s contentions on appeal that the counterclaim alleged a valid indemnification claim and that General Obligations Law § 15-108 does not bar claims for indemnification, were not raised before the Supreme Court and, therefore, are unpreserved for appellate review (see, Jenkins v Meredith Ave. Assocs., 238 AD2d 477; Dannhauser v County of Suffolk, 216 AD2d 514). Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.